Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 3, 5-8 and 11 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Although the prior art discloses all the limitations of the intervening claims, the prior art does not disclose or render obvious, absent impermissible hindsight, a plurality of U-bolts configured for mounting the frame bracket to the frame of the golf cart as required by Claim 3, wherein each of the step brackets defines a slot, each of the step brackets mountable to the respective one of the step posts of the frame member with a pair of bolts that extend through the respective one of the step posts and the slot of the step brackets as required by Claim 5, wherein the frame bracket comprises an angled post extending from the elongated member of the frame bracket at the first end portion of the elongated member of the frame bracket, the angled post oriented at an angle a with respect to the elongated member of the frame bracket, the angle a being no less than one hundred and twenty degrees and no greater than one hundred and fifty degrees as required by Claim 6, a U-bolt configured for mounting the frame bracket to the frame of the golf cart, the frame bracket comprising a mounting plate positioned proximate the second end portion of the elongated member of the frame bracket, the U-bolt mountable on the frame of the golf cart such that the frame of the golf cart is disposed between legs of the U-bolt and the legs of the U-bolt extend through the mounting plate of the frame bracket as required by Claim 8 or a U-bolt configured for mounting the frame bracket to the frame of the golf cart, the U-bolt mountable on the frame of the golf cart such that the frame of the golf cart and the stub post are disposed between legs of the U-bolt and the legs of the U-bolt extend through the frame bracket as required by Claim 11.
Claim 7 depends from Claim 6
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 9 and 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stickles (2016/0031376).
Consider Claim 1, Stickles discloses a side rail kit for a golf cart (universal to motor vehicles), comprising: a frame bracket (18) mountable to a frame (Para 0022) of the golf cart, the frame bracket comprising an elongated member that extends between a first end portion and a second end portion along a longitudinal direction (Fig. 1); a pair of step brackets (44, 46, 48) mountable to the frame bracket, the step brackets extending from the frame member when the step brackets are mounted to the frame bracket, a distal end portion (48) of each of the step brackets spaced from the frame bracket along a lateral direction when the step brackets are mounted to the frame bracket, the lateral direction being perpendicular to the longitudinal direction; and a step rail (14) mountable to the step brackets, the step rail comprising an elongated member that extends between a first end portion and a second end portion along the longitudinal direction (Fig. 4).
Consider Claim 2, Stickles discloses all the features of the claimed invention, as described above, and further discloses wherein the elongated member of the step rail (14) is oriented generally parallel to the elongated member of the frame bracket when the step brackets are mounted to the frame bracket and the step rail is mounted to the step brackets (Fig. 1).
Consider Claim 4, Stickles discloses all the features of the claimed invention, as described above, and further discloses the frame bracket comprises a pair of step posts (50) extending from the elongated member of the frame bracket (18) along the lateral direction, each of the step brackets (44, 46, 48) mountable to the frame bracket at a respective one of the step posts of the frame member.
Consider Claim 9. The side rail kit of claim 1, wherein the frame bracket comprises a stub post (50) extending from the elongated member of the frame bracket along a transverse direction at the first end portion of the elongated member of the frame bracket, the transverse direction being perpendicular to the longitudinal and lateral directions.
Consider Claim 12, Stickles discloses all the features of the claimed invention, as described above, and further discloses wherein the step brackets (44, 46, 48) are fixed to the frame bracket (18) (Para 0031).
Consider Claim 13, Stickles discloses all the features of the claimed invention, as described above, and further discloses comprising a plurality of mounting tabs and a plurality of bolts (36), the mounting tabs (at 32) positionable on the frame of the golf cart, the bolts configured for mounting the frame bracket to the frame of the golf cart, each of the bolts configured to extend through the elongated member of the frame bracket into a respective mounting tab when the mounting tabs are positioned on the frame of the golf cart.
Consider Claim 14, Stickles discloses all the features of the claimed invention, as described above, and further discloses comprising a plurality of bolts (50) configured for mounting the step brackets (44, 46, 48) to the frame bracket (18) and/or for mounting the step rail to the step brackets.
Consider Claim 15, Stickles discloses all the features of the claimed invention, as described above, and further discloses wherein the step rail (14) comprises a step plate (top surface of 14) between the first and second end portions of the elongated member of the step rail along the longitudinal direction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Stickles (2016/0031376) in view of Holloway (5,193,829).
Consider Claim 10, Stickles discloses all the features of the claimed invention, as described above, but does not disclose wherein the stub post defines a curved recess at a distal end portion of the stub post, the curved recess configured for receipt of a rail of the frame of the golf cart.
Holloway discloses wherein the stub post (11) defines a curved recess (32) at a distal end portion of the stub post, the curved recess configured for receipt of a rail of the frame (24).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the device disclosed by Stickles by further comprising a stub post with a recess as disclosed by Holloway as it would have been a simple matter of combining prior art elements and would have yielded the expected result of securing the frame bracket to the frame.
Claims 16-18 is rejected under 35 U.S.C. 103 as being unpatentable over Stickles (2016/0031376) in view of Wymore (2019/0126833).
Consider Claim 16, Stickles discloses all the features of the claimed invention, as described above, but does not disclose wherein the step plate comprises a curved member and a perforated panel, the curved member mounted to the elongated member of the step rail, the perforated panel disposed between the curved member and the elongated member of the step rail.
Wymore discloses wherein the step plate comprises a curved member (74) and a perforated (48) panel (62), the curved member mounted to the elongated member (72) of the step rail, the perforated panel (62) disposed between the curved member and the elongated member of the step rail (Fig. 1).
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify Stickles by further comprising a step plate as disclosed by Wymore in order to allow debris to fall through the holes.
Consider Claim 17, Stickles, as modified, discloses all the features of the claimed invention, as described above, and further discloses wherein the step rail comprises a pair of mounting posts, each of the mounting posts (111) mounted to the elongated member (72) of the step rail proximate a respective end of the curved member (see location of 108, Fig. 11).
Consider Claim 18, Stickles discloses all the features of the claimed invention, as described above, and further discloses wherein the elongated member of the frame bracket (18. Para 0029) but does not specifically disclose the elongated member of the step rail is constructed of metal.
Wymore discloses the step rail (20) is constructed of metal (Para 0010).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN A EVANS whose telephone number is (571)270-7022. The examiner can normally be reached 9-4 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James A Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYAN A EVANS/Primary Examiner, Art Unit 3618